DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 182-193 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 182-193 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 182 recites the terms “derived”. The term derived is indefinite as it does not indicate how much or how little the a substance is derived.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 182-193 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 3,962,466 (NAKABAYASHI) in view of and Xu, High quality biodiesel production from a microalga Chlorella protothecoides by heterotrophic growth in fermenters, Journal of Biotechnology, Volume 126, Issue 4, 1 December 2006, Pages 499-507. 

Claim 182 recites a microalgal flour, which comprises microalgal biomass in the form of a powder, wherein: the microalgal biomass comprises at least 40% protein by dry weight and less than 20% of triglyceride oil by dry weight; the microalgal biomass is derived from algae heterotrophically cultured and processed under good manufacturing practice (GMP) conditions; the microalgal biomass is derived from an alga that is a color mutant with reduced color pigmentation compared to the strain from which it was derived; the microalgal biomass comprises a chlorophyll content of less than 200 ppm; and the microalgal biomass is derived from Chlorella.
NAKABAYASHI teaches that green-algae such as CHLORELLA can be combined with ingredients such a corn flour (i.e., another product) to make an algal based flour that can be used to produce cookies and bars (col. 7, lines 55-62).  
NAKABAYASHI does not disclose using algal cells without chlorophyll. 
XU teaches that Chlorella protothecoides can be economically produced in large quantities under heterotrophic conditions in the absence of light (see abstract and pg. 500, left column, first paragraph). Thus, no chlorophyll is produced.  The oil can be extracted for biodiesel but the remaining portion of the cell (i.e., high protein and fiber) can be used for other products such as foods and nutraceuticals. Thus, less than 20% of triglyceride oil by dry weight (i.e., which reads on zero) remain. The particle size is approximately 10um (Table). 
As XU teaches that Chlorella protothecoides can be economically produced in large amounts and suitable for food production, it would have been obvious to use in the process of NAKABAYASHI.  As to the recitations directed to how the lack of chlorophyll is obtained, culture conditions, and manufacturing conditions, these are process recitations that do not results in structural differences from the prior art.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).


Claim 183 the powder has an average particle size of 1-15 μm. 
As noted above, XU teaches that the particle size is approximately 10um (Table 1). As XU teaches that Chlorella protothecoides can be economically produced in large amounts and suitable for food production, it would have been obvious to use the Chlorella protothecoides that has the same size as claimed in the process of NAKABAYASHI.

Claim 184 recites that the microalgal biomass comprises at least 10% dietary fiber by weight.
Claim 185 recites that the protein is at least 40% digestible crude protein.
NAKABAYASHI is silent as to containing at least 40% digestible crude protein and containing at least 10% dietary fiber by weight. 
However, XU teaches growing the same species as claimed.  In Table 3 on pg. 503, it is taught that the autotrophic growth of cells results in more than 40% protein and at least 10 carbohydrates (i.e., containing digestible fiber) (See Table 3 on pg. 503).

Claim 186 recites that the microalgal biomass is derived from Chlorella protothecoides.
XU teaches that Chlorella protothecoides can be economically produced in large quantities under heterotrophic conditions in the absence of light (see abstract and pg. 500, left column, first paragraph). Thus, no chlorophyll is produced.  The oil can be extracted for biodiesel but the remaining portion of the cell (i.e., high protein and fiber) can be used for other products such as foods and nutraceuticals. The particle size is approximately 10um (Table). 
As XU teaches that Chlorella protothecoides can be economically produced in large amounts and suitable for food production, it would have been obvious to use in the process of NAKABAYASHI.



Claim 187 recites that the microalgal biomass is derived from no more than a single strain of microalgae.
As noted above, XU teaches that Chlorella protothecoides can be economically produced in large quantities under heterotrophic conditions in the absence of light (see abstract and pg. 500, left column, first paragraph). 
As XU teaches that Chlorella protothecoides can be economically produced in large amounts and suitable for food production, it would have been obvious to use in the process of NAKABAYASHI.



Claim 188 recites that the microalgal biomass comprises a chlorophyll content of less than 2 ppm.
Claim 189 recites that the algae lacks visible green or yellow color.
As to claims 188-189, XU teaches that Chlorella protothecoides can be economically produced in large quantities under heterotrophic conditions in the absence of light (see abstract and pg. 500, left column, first paragraph). Thus, no chlorophyll is produced.  As XU teaches that Chlorella protothecoides can be economically produced in large amounts and suitable for food production, it would have been obvious to use in the process of NAKABAYASHI.


Claim 190 recites that at least one other edible ingredient.
NAKABAYASHI teaches that green-algae such as CHLORELLA can be combined with ingredients such a corn flour (i.e., another product) to make an algal based flour that can be used to produce cookies (col. 7, lines 55-62. See claims 188-189).  
NAKABAYASHI does not disclose using algal cells without chlorophyll. 
XU teaches that Chlorella protothecoides can be economically produced in large quantities under heterotrophic conditions in the absence of light (see abstract and pg. 500, left column, first paragraph). Thus, no chlorophyll is produced.  The oil can be extracted for biodiesel but the remaining portion of the cell (i.e., high protein and fiber) can be used for other products such as foods and nutraceuticals. Thus, less than 20% of triglyceride oil by dry weight (i.e., which reads on zero) remain. The particle size is approximately 10um (Table). 
As XU teaches that Chlorella protothecoides can be economically produced in large amounts and suitable for food production, it would have been obvious to use in the process of NAKABAYASHI.

Claim 191 recites that a vegetarian meat substitute, protein bar, or nutritional beverage.
NAKABAYASHI teaches that green-algae such as CHLORELLA can be combined with ingredients such a corn flour (i.e., another product) to make an algal based flour that can be used to produce cookies and bars (col. 7, lines 55-62).  

Claim 192 recites that the microalgal flour is a homogenate of microalgal biomass containing 
predominantly or completely lysed cells.
Claim 193 recites that the microalgal biomass is in the form of whole cells.
NAKABAYASHI is silent as to lysing the cells or using whole cells. 
XU teaches that Chlorella protothecoides can be economically produced in large quantities under heterotrophic conditions in the absence of light (see abstract and pg. 500, left column, first paragraph). Thus, no chlorophyll is produced.  The oil can be extracted for biodiesel but the remaining portion of the cell (i.e., high protein and fiber) can be used for other products such as foods and nutraceuticals. The cells can be used whole (see pg. 500, left column, first paragraph) or pulverized (i.e., predominately lysed when wanting to extract lipid – see 2.4 on pg. 501).  Thus, it would have been obvious to keep the cell whole or pulverize the cell based on the ingredients needed from the algal cells. 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHILIP A DUBOIS/Examiner, Art Unit 1791  

/DONALD R SPAMER/Primary Examiner, Art Unit 1799